Case: 16-15905      Date Filed: 08/30/2017   Page: 1 of 3


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT

                             ________________________

                                   No. 16-15905
                             ________________________

                     D.C. Docket No. 3:13-cv-00613-MCR-EMT


REBECCA K. YARBROUGH,
As personal representative of the estate of
Brady Kent Stevenson, deceased,

                                                                  Plaintiff - Appellee,
                                                                     Cross Appellant,


                                         versus



DAVID MORGAN,
In his official capacity as sheriff of
Escambia County, Florida, et al.,

                                                                Defendant – Appellee,

IRIS TATOM,
ARNP in her Individual capacity,
BRANDI CLOUSER,
RN in her individual capacity,
ALECIA K. CRAFT,
                Case: 16-15905      Date Filed: 08/30/2017      Page: 2 of 3


RN in her individual capacity,

                                                                   Defendants-Appellants.
                              ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           ________________________

                                    (August 30, 2017)

Before WILSON and NEWSOM, Circuit Judges, and WOOD, ∗ District Judge.

PER CURIAM:

       Defendants/Appellants Iris Tatom, Brandi Clouser, and Alecia Craft appeal

the district court’s denial of their motion for summary judgment on qualified

immunity grounds. “[W]e lack interlocutory appellate jurisdiction over the denial

of summary judgment on qualified immunity grounds where the sole issues on

appeal are issues of evidentiary sufficiency.” Cottrell v. Caldwell, 85 F.3d 1480,

1485 (11th Cir. 1996). Here, the district court’s denial of qualified immunity was

based on its “find[ing] that there is a genuine issue of material fact regarding

whether Tatom, Clouser, and Craft were deliberately indifferent to [the prisoner’s]

serious medical need.” And the only issue raised by the defendants in their

appellate brief is “[w]hether there was sufficient evidence to support a permissible

inference as a matter of law that any of [the defendants] were deliberately


∗
 Honorable Lisa Godbey Wood, United States District Judge for the Southern District of
Georgia, sitting by designation.
                                              2
              Case: 16-15905     Date Filed: 08/30/2017    Page: 3 of 3


indifferent to a known medical need.” Br. of Appellants at 2 (“Statement of the

Issue”); see also id. at iii (“The appeal presents a factually complex question

concerning whether there was evidence sufficient to defeat summary judgment ….

The issue which arises is whether there was sufficient evidence of the subjective

intent of the [defendants] to support an inference that any of … them was

deliberately indifferent to a known serious medical need.”).

      Because the “sole issues on appeal are issues of evidentiary sufficiency,”

Cottrell, 85 F.3d at 1485, we lack interlocutory appellate jurisdiction.

      DISMISSED.




                                          3